Name: Decision No 2/83 of the EEC-Yugoslavia Cooperation Council of 24 May 1983 substituting the ECU for the European unit of account in Protocol 3 to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-16

 Avis juridique important|21983D0716(01)Decision No 2/83 of the EEC-Yugoslavia Cooperation Council of 24 May 1983 substituting the ECU for the European unit of account in Protocol 3 to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia Official Journal L 192 , 16/07/1983 P. 0003DECISION No 2/83 OF THE EEC-YUGOSLAVIA COOPERATION COUNCIL of 24 May 1983 substituting the ECU for the European unit of account in Protocol 3 to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of YugoslaviaTHE COOPERATION COUNCIL,Having regard to the Cooperation Agreement between the European Economic Community and the Socialist federal Republic of Yugoslavia, signed in Belgrade on 2 April 1980, hereinafter referred to as 'the Agreement',Having regard to Protocol 3 to the Agreement concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and in particular Article 25 thereof,Whereas, in the said Protocol, the European unit of account is used as a common unit of value for determining when EUR.2 forms may be used instead of EUR.1 movement certificates or when there is no need to produce proof of origin;Whereas, with effect from 1 January 1981, the Community replaced the European unit of account by the ECU;Whereas Protocol 3 should be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1All references to 'European unit of account' in Articles 6 (1) and 17 (2) of Protocol 3 shall be replaced by 'ECU'.Article 2This decision shall enter into force on 1 July 1983.Done at Brussels, 24 May 1983.For the Cooperation CouncilThe PresidentL. MOJSOV